Mr. Justice Rigau,
with whom Mr. Justice Ramírez Bages and Mr. Justice Torres Rigual concur,
dissenting.
San Juan, Puerto Rico, March 18, 1969.
I regret to be obliged to dissent. In this case appellant was charged with a violation of § 423 of the Penal Code,1 which declares a public offense that a person “knowingly has in his possession any die, plate, or any apparatus, paper, metal, machine, or other thing whatever, made use of in counterfeiting” coins, bills, and bank notes. There was strong evidence and the jury found defendant guilty. -
■' The evidence established that in a hotel room in San Juan defendant showed before a group of persons how he could change $1 bills into $100 bills. By .means of a chemical, process defendant transferred the ink and the 'design of a $1 bill to a piece of paper and after completely discoloring a $1 bill, he transferred the image of the $100 bill to the. $1 bill. As a result of said operation there were two 100-dollar bills. Defendant explained to the persons therein that “the business he proposed was a good one, and could produce lots of money.” He requested the persons present to contribute some money.
Among the materials and tools utilized for the counterfeiting were: molds, an electric iron, some cans, two wooden rolls, pieces of lead, a small plate with numeration, a pair of pincers, 4 glass tubes, cotton and gauze.
The opinion of the Court reverses the judgment because the information did not allege that defendant possessed said materials “knowingly”. But he was charged that “willfully and maliciously, and with criminal intent, had in his possession and control materials and tools used in counterfeiting dollar bills, legal currency of the United States of Amer*66ica.” That is, the information stated that defendant possessed said materials “used in counterfeiting dollar bills, legal currency,” and that he possessed them, “willfully and maliciously, and with criminal intent.” (Italics ours.) As may be seen, the question raised is, in essence, whether these last words are equivalent to saying that defendant possessed said materials made use of in counterfeiting dollar bills “knowingly.”
The aforementioned § 423 of the Penal Code does not require both conditions; that is, it does not require that the possession be “knowingly” and that also it be “willfully, maliciously, and with criminal intent.” Naturally, said section only requires the criminal intent once and not twice. As it is well-known the information need not reproduce the words of the statute verbatim. The Rules of Criminal Procedure themselves provide that the information “need not follow strictly the words used in law, but other words conveying the same meaning may be used.” “A statement of the essential facts constituting the offense charged, in ordinary plain and concise language, and in such manner as to enable a person of common understanding to know what is intended,” will suffice.2
It is so because, as it is well-known, the information is the notice of the offense charged against defendant; it is the statement of the facts charged against him, so that he may defend himself.3 If a defendant is notified, through the information, that he is accused of having committed certain offenses, “willfully and maliciously, and with criminal intent” that is equivalent to saying that it was “knowingly.” In point of fact that implies more than merely “knowingly.” The defendant has been informed and he can defend himself. The *67essential element of the offense in question — that it was committed knowingly, that is, having knowledge of what he was doing and not merely by mistake or inadvertence — was covered by the information and the due process of law was not violated.4
If the information merely charged appellant that he possessed the aforementioned materials, and nothing else, then it would be correct to affirm that it did not allege facts constituting the offense because § 423 requires the criminal intent in possessing said materials. But the information charged him with possessing them “willfully and maliciously, and with criminal intent.” What I sustain is that, since it is unnecessary to copy exactly the words of the law in the information, said criminal intent required by § 423 may be charged either using the word “knowingly” or using the words “willfully and maliciously, and with criminal intent.” What is necessary is not to comply mechanically with a prescribed formula, but to inform defendant that he is charged with having possessed said materials with criminal intent, and that may be attained likewise either by using the word “knowingly” or by using the words “willfully and maliciously, and with criminal intent.”5
The majority of the case law has so decided in cases identieal with and similar to the case at bar. For example, in People v. Calvert, 269 Pac. 969, a case in California, from where our Penal Code comes, appellants contended— like in the case at bar — that the information did not state facts constituting a public offense because it did not contain the word “knowingly.” However, the court decided that although the information did not say “knowingly” it contained: other words such as “willfully” and “criminally” which con*68veyed to- the ..defendant the- meaning , that he was .charged with having committed some acts intentionally and-not by mistake or inadvertence. -
.Later on, the case law ratifies said reasoning. Thus, in another case, also decided in California, it was said: “To act ‘knowingly’ means to . act voluntarily and purposely, and not because of mistake or inadvertence or other innocent reason.”6, *
The case at bar is. even clearer than the aforecited Cal--vert case, since in the former the defendant was informed that • he. had committed the acts willfully, maliciously,. and with criminal intent. Those words are even more explicit than those used in the information in Calvert In Calvert, as I have said, and for the reasons stated, the sufficiency of the. information-was sustained.
In People v. Loeper, a case decided subsequently to the two aforecited cases, also decided in California, it was held that although the word “knowingly” was not used in -the .information, the. same- was sufficient, since equivalent words were used. The court said:
“An information which’ charges that a person ‘willfully and unlawfully’ performed an act is equivalent to alleging that he knowingly did so, and thus supplies the element of knowledge of the unlawful act where that element is necessary to be alleged in the pleading.” People v. Loeper, 384 P.2d 93, 95 (1959).
That is almost the universal tendency of the case law on this point. Why? Merely because — as it is clearly stated in our Rule 35 of the Rules of Criminal Procedure — what the information should contain is “A statement of the essential facts constituting the offense charged, in ordinary plain and concise language, and in such manner as to enable a person of common understanding to know what is intended.” . . .
*69“Words used in said-statement need not follow strictly the words used in law, but other words conveying the same meaning may be used.”
In other words, as stated in Medrano v. United. States, 285 F.2d 23, 26 (1960), certiorari denied, 366 U.S. 968 (1961) : “The sufficiency of an indictment is to be determined on the basis of practical rather than technical considerations.” (Citations omitted.)
In the words of another court “Formal words are unnecessary where the allegations necessarily or fairly import guilty knowledge . . . .” United States v. Okin, 154 F.Supp. 553, 555 (1955); Rumely v. United States, 293 Fed. 532, certiorari denied, 263 U.S. 713; Nickell v. United States, 161 Fed. 702, certiorari denied, 214 U.S. 517; United States v. Amorosa, 167 F.2d 596, 598.
I consider that it is unnecessary to comment further on this particular, but I will set forth below some other judicial expressions on-the same matter.'
■ “[T]he allegation that one ‘willfully’ committed an act is the same as that he ‘knowingly’ committed the. act.”. Lamb v. State, 293 P.2d 624, 630. ...
In People v. Gazulis, 212 N.Y.S.2d 910, 914 (1961):
“The information before this court alleges that the defendant acted among other things, ‘willfully’. That allegation sufficiently charges that he acted knowingly and intentionally.”
In Standard Oil Co. v. United States, 307 F.2d 120 (1962) where the judgment of conviction was reversed for other reasons, the Federal Court of Appeals .precautiously explained, at p. 130, that it reversed not because the word “knowingly” was absent from the indictment as alleged by appellants.7
And in Wheatley v. United States, 159 F.2d 599 where the sufficiency of the indictment was also contended because *70it did not contain the word “knowingly,” the Court stated, at p. 600, the following:
“The indictment is somewhat informal in character and does not carefully follow the words of the statute. ... It is true that the indictment does not charge that the defendant knowingly transported his victim, but the allegation that the defendant unlawfully seized and kidnapped Wilson and transported him from one state to the other necessarily implies that he had the knowledge which is an essential element of the offense, and this we think is sufficient.” (Citations omitted.)
In another case, People v. Odom, 66 P.2d 206, 209, the Court said :
“An information which charges that a person ‘willfully and unlawfully’ performed an act is equivalent to alleging that he knowingly did so, and thus supplies the element of knowledge of the unlawful act where that element is necessary to be alleged in the pleading.”
I believe that in its opinion the Court errs in understanding that, upon informing appellant in the case at bar, that he. committed certain acts willfully and maliciously, and with criminal intent, he was not charged with the knowledge that he had done them knowingly and that he did not do them by mistake or inadvertence. I believe that the information adequately informed appellant of the charges preferred against him.
—O—

 38 L.P.R.A. § 1651.


 Rule 35(c); People v. Seda, 82 P.R.R. 695 (1961); People v. Vidal, 49 P.R.R. 743 (1936).


 In Spanish it is called aeusaeión.


 Hereinafter I will state what the case law has established on this matter.


 “The law has outgrown its primitive stage of formalism when the precise word was the sovereign talisman, and every slip was fatal.”- — Cardozo, The Nature of the Judicial Process 100.


 United States v. Schneiderman, 102 F.Supp. 87, 93 (1951). See also, for more cases, 23A Words and Phrases 451 (1967).


 Editor’s Note: We omit the citation included in this footnote because it appears above as part of the text- of -the opinion. ■


 “We sustain the defendant’s attack, not because the word ‘knowingly’ or a specific synonym of it is absent from the indictment,?’